DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harrigan Jeffrey (Reg. No. 79725) on February 16, 2022 and February 17, 2022.

Amendment to the claims:
Claim 1. (Currently Amended) A method for providing traffic metrics for a first intersection of a road network comprising: providing first road network data indicating a first plurality of road network subzones defining an area occupied by the road network, the road network including a plurality of intersections including the first intersection of the road network and a second intersection of the road network; processing first road network data for labelling each road network subzone as one of a core subzone and non-core subzone for forming a first plurality of core subzones and a first plurality of non-core subzones, respectively, and storing an indication thereof in the first road network data; mapping each of the first plurality of core subzones to the first and second intersections of the road network and storing an indication thereof in the first road of the road network and the second intersection of the road network, respectively; processing first road network data for mapping each non-core subzone of the first plurality of non-core subzones to at least one or both of the first intersection of the road network and the second intersection of the road network; 2Application No. 17/368,171 Reply to Office Action dated 11/12/2021 forming second road network data including the first road network data and the mapping of each non-core subzone of the first plurality of non-core subzones; forming trip metadata dependent on second road network data and third vehicle data corresponding to the first plurality of road network subzones; and processing trip metadata associated with the first intersection of the road network for forming traffic metrics data indicative of intersection metrics for the first intersection.
Claim 2. (Currently Amended) The method of claim 1 wherein processing first road network data for mapping each non-core subzone of the first plurality of non-core subzones to at least one or both of the first intersection of the road network and the second intersection of the road network includes, for each road network subzone of the first plurality of road network subzones, processing road network data for forming representative point data indicating representative points representing the location of the road network subzone, for each intersection of the plurality of intersections, processing representative point data of a corresponding intersection core and representative point data of the first plurality of non-core subzones for clustering corresponding representative points into groups, and for each representative point of a 
Claim 6. (Currently Amended) The method of claim 1 wherein forming trip metadata dependent on second road network data and third vehicle data corresponding to the first plurality of road network subzones includes, for a plurality of vehicles corresponding to the third vehicle data, selecting at least a first subset of temporally consecutive third vehicle data instances indicating the vehicle transitions from a first undrivable state to a second drivable state to a third undrivable state for forming journey data; processing journey data and road network data for mapping each instance of journey data to a road network subzone of the first plurality of road network subzones based on the journey data instance corresponding to a road network subzone of the first plurality of road network subzones and storing an indication of the location of the road network subzone, the label of the road network subzone, and intersection mapping of the road network subzone in the journey data; selecting subsets of journey data instances for forming trip data indicative of vehicle trips and mapping trip data to at least one or both of the first intersection of the road network and the second intersection of the road network; and4Application No. 17/368,171Reply to Office Action dated 11/12/2021 processing each trip data instance of the trip data forming trip metadata.
Claim 8. (Currently Amended) The method of claim 6 wherein selecting subsets of journey data instances for forming trip data indicative of vehicle trips includes, selecting at least a first sequence of journey data instances from journey data for forming trip data, the at least a first sequence of journey data instances including at of the road network, and immediately followed by a journey data instance mapped to the second intersection of the road network, wherein the second intersection of the road network and the first intersection of the road network are not the same intersection of the road network and mapping each trip data instance to the first intersection and storing an indication of the mapping therein.
Claim 9. (Currently Amended) The method of claim 6 wherein selecting subsets of journey data instances for forming trip data indicative of vehicle trips includes, selecting at least a first sequence of journey data instances from journey data including at least one journey data instance corresponding to a core subzone that is mapped to the first intersection of the road network, and immediately followed by a journey data instance mapped to the second intersection of the road network, wherein the second intersection and the first intersection are not the same intersection and selecting a second sequence of journey data instances including at least a journey data instance corresponding to a 5Application No. 17/368,171 Reply to Office Action dated 11/12/2021 non-core subzone mapped to the first intersection of the road network immediately preceding the at least a first sequence of journey data instances and forming trip data based on the first sequence of journey data instances and the second sequence of journey data instances, mapping each trip data instance to the first intersection of the road network and storing an indication of the mapping therein.
Claim 13. (Currently Amended) The method according to claim 1 wherein processing trip metadata associated with the first intersection of the road network for providing traffic metrics data indicative of intersection metrics for the first intersection of the road network further includes selecting a subset of trip metadata associated with the 6Application No. 17/368,171Reply to Office Action dated 11/12/2021 intersection of the road network for forming filtered trip metadata and processing filtered trip metadata for providing traffic metrics for the first intersection of the road network.
Allowable Subject Matter
1.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "A method for providing traffic metrics for a first intersection of a road network comprising: providing first road network data indicating a first plurality of road network subzones defining an area occupied by the road network, the road network including a plurality of intersections including the first intersection of the road network and a second intersection of the road network; processing first road network data for labelling each road network subzone as one of a core subzone and non-core subzone for forming a first plurality of core subzones and a first plurality of non-core subzones, respectively, and storing an indication thereof in the first road network data; mapping each of the first plurality of core subzones to the first and second intersections of the road network and storing an indication thereof in the first road network data; forming a first subset and a second subset of core subzones of the first plurality of core subzones, each of the first and second subset of core subzones defining a geographic area occupied by an intersection core of the first intersection of the road network and the second intersection of the road network, respectively; processing first road network data for mapping each non-core subzone of the first plurality of non-core subzones to at least one or both of the first of the road network and the second intersection of the road network; 2Application No. 17/368,171 Reply to Office Action dated 11/12/2021 forming second road network data including the first road network data and the mapping of each non-core subzone of the first plurality of non-core subzones; forming trip metadata dependent on second road network data and third vehicle data corresponding to the first plurality of road network subzones; and processing trip metadata associated with the first intersection of the road network for forming traffic metrics data indicative of intersection metrics for the first intersection.".
Prior arts of record fail to disclose “A method for providing traffic metrics for a first intersection of a road network comprising: providing first road network data indicating a first plurality of road network subzones defining an area occupied by the road network, the road network including a plurality of intersections including the first intersection of the road network and a second intersection of the road network; processing first road network data for labelling each road network subzone as one of a core subzone and non-core subzone for forming a first plurality of core subzones and a first plurality of non-core subzones, respectively, and storing an indication thereof in the first road network data; mapping each of the first plurality of core subzones to the first and second intersections of the road network and storing an indication thereof in the first road network data; forming a first subset and a second subset of core subzones of the first plurality of core subzones, each of the first and second subset of core subzones defining a geographic area occupied by an intersection core of the first intersection of the road network and the second intersection of the road network, respectively; processing first road network data for mapping each non-core subzone of the first plurality of non-core subzones to at least one or both of the first intersection of the road network and the second intersection of the road network; 2Application No. 17/368,171 Reply to Office Action dated 11/12/2021 forming second road network data including the first road network data and the mapping of each non-core subzone of the first plurality of non-core subzones; forming trip metadata dependent on second road network data and third vehicle data corresponding to the first plurality of road network subzones; and processing trip metadata associated with the first intersection of the road network for forming traffic metrics data indicative of intersection metrics for the first intersection.”.  However, upon consideration of the amended claims and the applicant's arguments, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Claims 2-20 depend on and further limit of independent claim 1, therefore claims 2-20 are considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683